Citation Nr: 1208349	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-17 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation and radiofrequency electromagnetic fields.  

3.  Entitlement to service connection for depression, to include as secondary to posttraumatic stress disorder.  

4.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is remanded to the RO.  


REMAND

During the course of the Veteran's appeal he requested a hearing before the Board.  The requested hearing before the Board took place in July 2009.  The law provides that the Veterans Law Judge who presides at the Board hearing shall take part in making the final determination on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veterans Law Judge who presided at the July 2009 hearing is no longer with the Board.  

Accordingly, the Board sent a letter to the Veteran in December 2011 in which it advised him of the above facts and law and offered him the opportunity to testify at another hearing before the Board.  The following month the Board received a statement from the Veteran with his indication that he wanted to appear at a hearing before the Board at the RO.  A remand is therefore necessary to that the Veteran can be afforded an opportunity for the requested hearing.  

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a hearing at the RO before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for said hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

